Citation Nr: 1812830	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-05 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing loss.  

2.  Entitlement to a rating in excess of 10 percent for residuals of a laceration to the forehead.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for sciatica of the left lower extremity due to a lumbar spine condition.

5.  Entitlement to service connection for sciatica of the right lower extremity due to a lumbar spine condition.

6.  Entitlement to service connection for a left knee disability due to left and right foot condition with altered gait.

7.  Entitlement to service connection for a right knee disability due to right and left foot condition with altered gait.
8.  Entitlement to service connection for a traumatic brain injury to include cognitive disorder, skull fracture, and concentration, attention, and memory problems.

9.  Entitlement to service connection for headaches as secondary to a traumatic brain injury.

10.  Entitlement to service connection for insomnia.

11.  Entitlement to service connection for asbestosis previously claimed as residuals of asbestos exposure.

12.  Entitlement to service connection for left foot hammer toes deformity second, third, and fourth toes.

13.  Entitlement to service connection for right foot hammertoes, metatarsalgia, and dropped metatarsal head.

14.  Entitlement to service connection for a lumbar spine disability.


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to August 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
December 2013 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  

FINDING OF FACT

In December 2017 the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Huntington, West Virginia, that the appellant died in December 2017.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.



		
M.E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


